Exhibit 10.5

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made and entered into this
             day of June, 2003, between Lee Edelstein, an individual residing at
                             (the “Creditor”), Access Worldwide Communications,
Inc., a Delaware corporation (the “Company”), and CapitalSource Finance LLC, a
Delaware limited liability company (“the Lender”).

 

WHEREAS, the Lender and the Company and certain of its affiliates have entered
into that certain Revolving Credit, Term Loan and Security Agreement dated as
June             , 2003 (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time, the “Loan Agreement,”) pursuant to which the Lender has agreed to make
Loans to the Company and certain of its affiliates;

 

WHEREAS, Company executed that certain 6% Convertible Subordinated Promissory
Note Due on January 15, 2000 in the original principal amount of $1,300,000.00
dated January 15, 1997 in favor of Creditor, as amended by and as further
evidenced by the Amendment to 6% Convertible Subordinated Promissory Note Due
January 15, 2000 dated April 14, 2000 (such 6% Convertible Subordinated
Promissory Note Due on January 15, 2000 and other documents, instruments, and
agreements, as so amended to date are hereinafter collectively referred to as
the “Subordinated Note”) (a copy of the Subordinated Note is attached hereto as
Exhibit A);

 

WHEREAS, in connection with the proposed financial accommodations being made by
the Lender for the benefit of the Company and as a condition to the Lender’s
agreement to enter into and perform under the Loan Documents and to advance
funds pursuant thereto, the parties hereto are required to and hereby desire to
enter into this Agreement pursuant to which the Creditor hereby agrees to and
does, among other things, subordinate his claims and rights to receive payment
under the Subordinated Note in favor of the payment of the Obligations pursuant
to the terms and conditions set forth herein;

 

WHEREAS, the Lender is willing to execute, deliver and perform under the Loan
Documents and to make the Loans available only upon the condition that each of
the Company and the Creditor executes and delivers to the Lender, this Agreement
and agree to perform and to comply with its obligations hereunder; and

 

WHEREAS, Creditor acknowledges and confirms that as a creditor of the Company
(a) he will benefit from the execution, delivery and performance by the Lender
of the Loan Documents and the making of the Advances and the funding of the
Loans to the Company, (b) the Loans by the Lender constitute valuable
consideration to the Creditor, (c) this Agreement is intended to be an
inducement to the Lender to execute, deliver and perform the Loan Documents, to
make the Advances and to fund the Loans, and (d) the Lender is relying upon this
Agreement in making the Loans to the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, and as an inducement for the Lender to enter into the Loan
Documents, the parties hereto, intending to be legally bound hereby, do agree as
follows:

 

1. Definitions.

 

(a) Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Loan Agreement or, to the extent the same
are used or defined therein, the



--------------------------------------------------------------------------------

meanings provided in Article 9 of the UCC in effect on the date hereof. Whenever
the context so requires, each reference to gender includes the masculine and
feminine, the singular number includes the plural and vice versa. This Agreement
shall mean such agreement as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, from time to
time. Unless otherwise specified, all accounting terms not defined in the Loan
Agreement shall have the meanings given to such terms in and shall be
interpreted in accordance with GAAP. References in this Agreement to any Person
shall include such Person and its successors and permitted assigns.

 

(b) As used in this Agreement, the following terms shall have the meanings
specified in this Section 1(b).

 

“Enforcement Action” shall mean any action, whether legal, equitable, judicial,
non-judicial or otherwise, to collect or receive any amounts under the
Subordinated Note or Subordinated Debt including, without limitation, joining
with any other Person in the filing of petition or action to cause an Insolvency
Event, or to enforce or realize upon any Lien, security interest, restriction,
encumbrance, charge, claim, right or other interest or arrangement now or in the
future existing, including, without limitation, any repossession, foreclosure,
public sale, private sale, collection, receipt, obtaining of a receiver or
retention of all or any part of amounts paid pursuant to the Subordinated Note
or Subordinated Debt or Lender Collateral, or any acceleration of the
Subordinated Note or Subordinated Debt or the exercise or enforcement of any
other right, power or remedy with respect to the Subordinated Note or
Subordinated Debt.

 

“Lender Collateral” means the “Collateral” as defined in the Loan Agreement.

 

“Obligations” has the meaning ascribed to the term “Obligations” in the Loan
Agreement and the other Loan Documents, including, without limitation, the Loans
and all Notes, fees, charges and expenses and other amounts for which Borrower
or any Guarantor is now or hereafter becomes liable to pay or deliver to the
Lender under this Agreement, the Loan Agreement or any other Loan Document and
all renewals or replacements of any of the foregoing.

 

“Subordinated Debt” means collectively any and all indebtedness, liabilities,
obligations, fees, charges, expenses, and/or payments, all indemnification and
insurance payments and other amounts, penalties, late charges, interest,
advances, payables, covenants and duties of any kind at any time owing, owed or
payable by the Company to the Creditor under or pursuant to the Subordinated
Note or otherwise and all renewals or replacements of any of the foregoing.

 

2. Subordination of the Subordinated Note.

 

(a) The Subordinated Note and Subordinated Debt are hereby are expressly
subordinated in right of payment, delivery and issuance and in right of remedies
and action to the prior performance and satisfaction and indefeasible payment in
full in cash of the Obligations and termination of the Loan Documents and to the
Lender’s right to take all actions and to pursue all remedies under the Loan
Documents, at law, in equity and otherwise as provided herein.

 

(b) Notwithstanding any other provision of, the Subordinated Note, any of the
Loan Documents or any other document executed in connection with any of the
foregoing or evidencing or with respect to any Subordinated Debt, the Company
shall not make any payments of principal, interest or other amounts on the
Subordinated Note, except as expressly permitted under Section 2(c) hereof,
whether scheduled payments, prepayments or otherwise, until indefeasible payment
in full in cash of all the Obligations and termination of the Loan Documents.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, the Subordinated Note
or any of the Loan Documents or any other document executed in connection with
any of the foregoing or evidencing or with respect to any Subordinated Debt, the
Company (a) may make a principal payment of Fifty Thousand Dollars ($50,000.00)
on the Subordinated Note upon the closing under the Loan Agreement, and (b) may
make regularly scheduled monthly payments of principal and interest on the
Subordinated Note as such becomes due and payable (not as a prepayment) in an
amount not to exceed the lesser of (x) twenty-five percent (25%) of the Excess
Cash Flow of the Company for the calendar month prior to the month in which such
payment is to be made, or (y) Sixty Three Thousand Dollars ($63,000.00) per
month; provided, that, at the time of any such payment, no Default or Event of
Default has occurred and is continuing or would result by or from any such
payment. In furtherance of and without limiting the foregoing, if requested by
Lender in its Permitted Discretion, the Company covenants and agrees not to make
or permit or cause any other Person to make, and Creditor agrees not to receive
or collect or permit to be received or collected, directly or indirectly, any
payment on or with respect to the Subordinated Note unless the Company shall
have delivered to the Lender at least three (3) Business Days prior to such
proposed payment a certificate certifying that no Default or Event of Default
has occurred and is continuing or would result by or from any such payment. The
Company and the Creditor covenant that upon, as of and after the occurrence of a
Default or Event of Default, the Company’s ability to make and Creditor’s right
to receive, any payment or amount on or with respect to the Subordinated Note
otherwise permitted under this Section 2(c) shall immediately and automatically
cease and terminate until the earlier of (i) the date upon which all of the
Obligations have been indefeasibly paid in full in cash and the Loan Documents
have been terminated, and (ii) the date, if any, on which such Default or Event
of Default shall have been cured or waived by Lender in accordance with the Loan
Documents in each case as acknowledged by the Lender in writing (each such
period, a “Blockage Period”). Any payment on or with respect to the Subordinated
Note made or received during any Blockage Period shall be held by Creditor in
trust for the Lender, and shall be immediately turned over to the Lender for
application to the Obligations.

 

(d) Notwithstanding any other provision of this Agreement, the Subordinated Note
any Loan Document or any other document, instrument, or agreement executed in
connection with any of the foregoing or evidencing or with respect to any
Subordinated Debt, the Creditor shall not take any Enforcement Action with
respect to any Subordinated Debt or the Subordinated Note unless (i) the
Creditor shall have delivered to the Lender at least ten (10) calendar days
prior to such proposed Enforcement Action written notice that the Creditor
intends to take such Enforcement Action, and (ii) a Blockage Period shall not be
in effect on or prior to the proposed date of such Enforcement Action. The
Creditor further covenants and agrees that upon, as of and after the occurrence
of a Default or Event of Default the Creditor’s ability and right to take any
Enforcement Action with respect to the Subordinated Note, Subordinated Debt or
the Company otherwise permitted under this Section 2(d) shall immediately and
automatically cease and terminate until the end of the applicable Blockage
Period resulting from such Default or Event of Default.

 

(e) If the Company shall make any payment, delivery or issuance with respect to
the Subordinated Note or Subordinated Debt to the Creditor or the Creditor shall
receive or collect any such payment, delivery or issuance or shall take any
Enforcement Action that is prohibited by this Agreement, then (i) such payment,
delivery or issuance shall be deemed to be the property of, segregated, received
and held in trust for the benefit of the Lender, and shall be immediately paid
over and delivered forthwith to the Lender, and (ii) such Enforcement Action
shall be null and void and of no force or effect.

 

(f) The Creditor hereby acknowledges that as long as payment under the
Subordinated Note and/or Subordinated Debt is prohibited pursuant to this
Agreement there shall be no

 

3



--------------------------------------------------------------------------------

such payment with respect to the Subordinated Note or Subordinated Debt and,
accordingly, it shall not assert any claims or remedies with respect thereto.

 

3. Amendments to the Subordinated Note. Each of the Creditor and the Company
agree not to modify, change, terminate, restate, supplement or amend orally or
by any course of dealing or in any other manner the Subordinated Note or to
modify the method for calculating amounts due under any of the Subordinated Note
without first obtaining the prior written consent of the Lender. The Creditor
shall not assign, transfer or otherwise convey the Subordinated Note to any
Person unless such Person agrees in writing, in form and substance satisfactory
to Lender in its Permitted Discretion, to be bound by the terms of this
Agreement applicable to the Creditor.

 

4. No Liens. Until full performance and indefeasible and irrevocable payment in
full in cash of the Obligations and termination of the Loan Documents, Creditor
shall not seek to obtain, and shall not take, accept, obtain or have, any Lien
or security interest in any asset or property of the Company as security for the
Subordinated Note or any Subordinated Debt, or any part thereof, and, if and to
the extent that any such Lien or security interest at any time exists in favor
of Creditor, such Liens and security interests hereby are subordinated to all
Liens, security interests, restrictions, encumbrances, charges, interests and
other arrangements, now or hereafter existing, for the benefit of or in favor of
the Lender or any of its or their Affiliates or its or their successors or
assigns granted or given by the Company or any other Borrower or any Guarantor
or any of its or their Affiliates, successors or assigns to secure the
Obligations, or any part thereof, notwithstanding the date or order of
attachment, creation, effectiveness or perfection of any of the foregoing or the
provision of any applicable law or otherwise. Creditor and the Company represent
that as of the date hereof Creditor does not have and has not taken or accepted,
and the Company has not granted or given to Creditor, any Lien or security
interest in any asset or property of the Company.

 

5. Representations and Warranties of Company and the Creditor. Each of the
Company and Creditor severally represent and warrant to Lender, as applicable,
that:

 

(a) it has not relied and will not rely on any representation or information of
any nature made by or received from the Lender in deciding to execute this
Agreement;

 

(b) all terms and provisions relating to the Subordinated Note, and Subordinated
Debt, including, without limitation, the computation of the interest and
principal due under the Subordinated Note, are set forth solely in the
Subordinated Note, and there are no other liabilities, indebtedness, amounts,
payments, covenants, agreements, or other obligations (other than those
reflected in the Subordinated Note) owing to the Creditor by or from the
Company;

 

(c) it is not a party to or subject to or bound by any agreement document, or
instrument conflicting with this Agreement or the Subordinated Note (and all
agreements ancillary thereto) or otherwise relating to the Subordinated Debt
other than the Subordinated Note, and its obligations under this Agreement are
not subordinated in any way to any other obligation of such Person or to the
rights of any other Person;

 

(d) (i) the execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary actions and pursuant to all necessary consents
required therefore; (ii) this Agreement has been duly executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors’ rights generally

 

4



--------------------------------------------------------------------------------

and to the effect of general principles of equity which may limit the
availability of equitable remedies (whether in a proceeding at law or in
equity); and (iii) no approval, consent, authorization of, filing registration
or qualification with, or other action by, it or any other Person or
Governmental Authority is or will be necessary to permit the valid execution,
delivery and performance of this Agreement by it or the consummation of the
transactions contemplated hereby;

 

(e) the execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated hereby do not and will not (i)
conflict with or violate any provision of any applicable law, statute, rule,
regulation, ordinance, license or tariff or any judgment, decree or order of any
court or other Governmental Authority binding on or applicable to it or any of
its properties or assets; (ii) conflict with, result in a breach of, constitute
a default of or an event of default under, or an event, fact, condition or
circumstance which, with notice or passage of time, or both, would constitute or
result in a conflict, breach, default or event of default under, require any
consent not obtained under, or result in or require the acceleration of any
indebtedness pursuant to, any indenture, agreement or other instrument to which
it is a party or by which it, or any of its properties or assets are bound or
subject; (iii) if applicable, conflict with or violate any provision of its
certificate of incorporation or formation, by-laws, limited liability company
agreement or similar documents or any agreement by and between it and its
shareholders or equity owners or among any such shareholders or equity owners;
or (iv) result in the creation or imposition of any Lien of any nature
whatsoever upon any of its properties or assets.

 

(f) (i) it is not in default or breach of the performance, observance or
fulfillment of any obligation, covenant or condition contained in any agreement,
document or instrument to which it is a party or by which it or any of its
properties or assets is or are bound or subject, which default or breach, if not
remedied within any applicable grace period or cure period, could reasonably be
expected to have or result in a Material Adverse Effect or that could interfere
with the validity of this Agreement or its right to enter into this Agreement or
its ability to perform the transactions contemplated hereby; and (ii) there is
no action, suit, proceeding or investigation pending or, to its knowledge,
threatened, before or by any court, arbitrator or Governmental Authority (1)
against or affecting it, this Agreement or the transactions contemplated hereby,
or (2) that questions or could prevent the validity of this Agreement or its
right or ability to execute or deliver this Agreement or to consummate the
transactions contemplated hereby;

 

(g) it is not (i) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would materially
adversely affect its ability to execute and deliver, or perform under, this
Agreement, or (ii) in default in the performance, observance or fulfillment of
any obligation, covenant or condition contained in any agreement, document or
instrument to which it is a party or to which any of its properties or assets
are subject, which default, if not remedied within any applicable grace or cure
period, could reasonably be expected to have or result in a Material Adverse
Effect, nor is there any event, fact, condition or circumstance which, with
notice or passage of time or both, would constitute or result in a conflict,
breach, default or event of default under, any of the foregoing which, if not
remedied within any applicable grace or cure period could reasonably be expected
to have or result in a Material Adverse Effect;

 

(h) the Subordinated Note is in full force and effect and has not been amended,
modified, terminated or supplemented, and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms;

 

5



--------------------------------------------------------------------------------

(i) Creditor is the legal and beneficial direct owner of the Subordinated Note
free and clear of all Liens and has not transferred, sold, pledged, encumbered,
assigned or otherwise disposed of the Subordinated Note or any part thereof; and

 

(j) Creditor is an individual citizen of the United States residing at the
address set forth in the preamble to this Agreement and has full legal capacity
and has all requisite power, right and authority to execute, deliver and perform
under this Agreement and is not under any legal restriction, limitation or
disability that would prevent it from doing any of the foregoing.

 

The foregoing representations and warranties (i) are made by each of the Company
and the Creditor with the knowledge and intention that the Lender will rely
thereon, (ii) shall survive the execution and delivery of this Agreement, and
(iii) do not contain any untrue statements of material fact or omit to state any
fact necessary to make the statements herein not materially misleading, and
there is no fact known to the Company or the Creditor which it has not disclosed
to Lender in writing which could reasonably be expected to have or result in a
Material Adverse Effect.

 

6. Covenants. Until full performance and indefeasible and irrevocable payment in
full in cash of the Obligations and termination of the Loan Documents, except as
specifically and expressly permitted in this Agreement:

 

(a) Creditor and its Affiliates shall not commence or join with any other Person
in commencing in any bankruptcy, reorganization, receivership or similar
proceeding or other Enforcement Action in connection with Company or any
Guarantor or any of its or their Affiliates or any of its or their assets or
properties or the Subordinated Note or Subordinated Debt;

 

(b) each of Creditor and Company shall take all necessary and appropriate
actions to ensure that (i) this Agreement and the provisions hereof remain
enforceable against Creditor and Company, as applicable, and (ii) it complies
with its covenants, agreements and obligations under this Agreement;

 

(c) neither Creditor nor Company, nor any of their respective Affiliates, shall
do or cause or permit to be done, or enter into or make or become a party to any
agreement (oral or written), arrangement or commitment to do or cause to be
done, any of the things prohibited by this Agreement or that conflicts with this
Agreement or that would prevent it from complying herewith and/or performing
hereunder;

 

(d) the Creditor and Company each hereby shall take or cause to be taken such
further actions, to obtain such consents and approvals and to duly execute,
deliver and file or cause to be executed, delivered and filed such further
agreements, assignments, instructions, documents and instruments as may be
necessary or as may be requested by the Lender in its Permitted Discretion in
order to fully effectuate the purposes, terms and conditions of this Agreement
and the consummation of the transactions contemplated hereby, whether before, at
or after the performance of the transactions contemplated hereby or the
occurrence of a Default or Event of Default;

 

(e) each of Creditor and Company shall notify the Lender in writing promptly of
any material default or breach by the Company under the Subordinated Note or
this Agreement or of any termination of the Company’s obligations under the
Subordinated Note or Subordinated Debt, provided, that any failure to deliver
any such notices shall not otherwise affect the subordination provisions or
other obligations, agreements or covenants of Creditor or Company herein;

 

6



--------------------------------------------------------------------------------

(f) Creditor shall, upon reasonable request by the Lender, and subject to any
applicable confidentiality or other legal requirements, furnish promptly or make
available to the Lender, for its benefit and the benefit of the Lender, copies
of all books, records, monthly reports, statements of account, budgets, and any
other similar items which Creditor maintains with respect to payments under the
Subordinated Note and Subordinated Debt;

 

(g) Creditor shall not (i) sell, lease, transfer, pledge, encumber, restrict,
assign or otherwise dispose of the Subordinated Note or any interest therein to
any Person unless such Person agrees in writing, in form and substance
satisfactory to Lender in its Permitted Discretion, to be bound by the terms of
this Agreement with respect to such payments, deliveries and issuances and
amounts owing to it by the Company, or (ii) create, incur, assume or suffer to
exist any Lien on the Lender Collateral or any other property or asset of the
Company; and

 

(h) the Company shall keep true, complete and accurate records with respect to
the Subordinated Note and Subordinated Debt and amounts due thereunder.

 

7. Loan Agreement; Acknowledgment and Consent.

 

(a) The Creditor acknowledges and confirms receipt of a copy of the Loan
Agreement and hereby acknowledges and consents to all terms and provisions of
the Loan Agreement and the execution, delivery and performance by Company of the
Loan Agreement and other Loan Documents, including, without limitation, the
creation of the Obligations and the granting of security interests by the
Company pursuant thereto and the rights of Lender to assign and participate any
part of the Loans pursuant to Section 12.2 of the Loan Agreement.

 

(b) The Creditor acknowledges and agrees that the Lender shall have
unconditional power and discretion, without notice to or consent from the
Creditor, to make any change, modification or amendment at any time to any of
the Loan Documents, Loans, Notes and/or Obligations and to deal in any manner
with the Loan Documents, Loans, Notes and/or Obligations and any security or
guaranties therefor, including, without limitation, the release, surrender,
extension, renewal, acceleration, compromise or substitution thereof without
affecting, impairing, or discharging, in whole or in part, the obligations of
the Creditor hereunder. Without limiting the foregoing, the Lender may
administer the Loan Documents, Loans and Obligations in any manner it sees fit
and may take and do any and all actions (or refrain therefrom) with respect to
the Loan Documents, Loans and Obligations, including, without limitation,
release any or all Lender Collateral for the Obligations, release any guarantor
of the Obligations, extend the time for payment of the Obligations, or any part
thereof, change the interest rate on the Obligations under the Loan Documents,
reduce or increase the amount of the Obligations under the Loan Documents,
accelerate the Obligations, make any amendment, or modification whatsoever of
any of the terms or conditions of the Loan Documents, extend, in whole or in
part, by renewal or otherwise, the time for the payment of any principal or
interest or any other amount pursuant to the Notes or for the performance of any
term or condition of the Loan Documents, settle, release, substitute, modify,
impair or exercise, or fail or refuse to exercise, any claims, rights, or
remedies, of any kind or nature, which the Lender may at any time have against
Company, or with respect to any collateral or lien held by the Lender at any
time, whether under any Loan Document or otherwise, and collect and retain or
liquidate any property or assets subject to such lien, or foreclose on any of
the Lender Collateral, take additional collateral, obtain additional guarantors,
accept a deed in lieu of foreclosure, exercise any and all powers, rights and
remedies and/or take or fail to take any other action with respect to the
Obligations.

 

7



--------------------------------------------------------------------------------

8. Insolvency Proceedings. If there shall occur any receivership, insolvency,
assignment for the benefit of creditors, bankruptcy (voluntary or involuntary),
reorganization, arrangement with creditors (whether or not pursuant to
bankruptcy or other insolvency laws), sale of all or substantially all the
assets of, or the, dissolution, liquidation or any other marshaling of the
assets and liabilities of, Company or any Guarantor (each, an “Insolvency
Event”) (i) the Lender, shall be entitled to receive indefeasible and
irrevocable payment in full in cash and full performance and satisfaction of all
Obligations then outstanding before Creditor or any of its Subsidiaries or
Affiliates shall be entitled to receive any payment or distribution, whether in
cash, securities or other property, in respect of any amounts due with respect
to the Subordinated Note or Subordinated Debt at the time outstanding, (ii)
Creditor hereby assigns to the Lender all rights, title, and interest of the
Creditor in and to the Subordinated Note and Subordinated Debt and any claims
arising thereunder in any such proceeding in connection with an Insolvency
Event; and (iii) any payment or distribution, whether in cash, securities or
other property payable or deliverable in respect of the amounts due under or
with respect to the Subordinated Note or Subordinated Debt shall be paid or
delivered, to the extent of the unpaid balance of the Obligations, for
application to the payment thereof, directly to the Lender. In the event of any
proceedings in connection with an Insolvency Event, Lender shall be entitled to
rely upon this Agreement, which the parties acknowledge is enforceable in
accordance with its terms upon the occurrence of any Insolvency Event, and shall
have the right to prove, in addition to its claims on account of the
Obligations, its claims hereunder in any such proceeding, so as to establish its
rights hereunder and to receive directly from any receiver, trustee or other
court officer or custodian distributions of any sort which would otherwise be
payable on account of the Collateral or Obligations.

 

9. Reliance. The Creditor, by its acceptance hereof, acknowledges and agrees as
a creditor of Company, that (a) it will benefit from the execution, delivery and
performance by the Lender of the Loan Documents, the making of the Advances and
the funding of the Loans to the Company, (b) the funding of the Loans by the
Lender constitute valuable consideration to the Creditor, (c) this Agreement is
intended to be an inducement to the Lender to execute, deliver and perform the
Loan Documents, to make Advances and to fund the Loans to Company, whether the
Obligations under the Loan Documents were created or existed before or after the
creation or existence of the Subordinated Note or Subordinated Debt, and (d) the
Lender is relying on the subordination and other provisions of this Agreement in
entering into and performing under the Loan Documents and in acquiring and
holding, or in continuing to hold, the Loans and in making and funding the
Advances and Loans to the Company.

 

10. Rights of the Lender Regarding Collateral. In addition to the provisions set
forth in this Agreement and in the Loan Documents, upon the occurrence of a
Default or an Event of Default the Lender shall have the right to exercise any
and all other rights and remedies provided for herein or in any Loan Document,
under the UCC or at law or equity generally, including, without limitation, the
right (a) to foreclose its security interests and Liens, (b) to realize upon or
to take possession of or sell any of the Lender Collateral with or without
judicial process, and (c) to exercise, in the name of the Creditor and Company,
such rights and powers with respect to the Lender Collateral as the Creditor or
Company might exercise.

 

11. No Third Party Beneficiary; Subrogation. This Agreement is not intended to
benefit or confer any rights upon Company or upon any third party. After and to
the extent that all Obligations owing to Lender under the Loan Documents have
been indefeasibly paid in full due to payments or distributions to Lender on
account of this Agreement, then and to that extent, Creditor shall become
subrogated to the rights of Lender under the Loan Documents to receive payment
of the remaining Obligations from Company, if any. The Company agrees that no
such payments or distributions directed to Lender on account of this Agreement
shall be deemed by the Company, whether in connection with its

 

8



--------------------------------------------------------------------------------

other creditors or otherwise, to be a payment by the Company on account of the
Subordinated Note or Subordinated Debt.

 

12. Rights and Remedies. The Lender, shall have the right in its sole discretion
to determine which rights and/or remedies the Lender may at any time pursue,
relinquish, subordinate or modify, and such determination will not in any way
modify or affect any of the Lender’s rights, Liens or remedies under any Loan
Document or this Agreement, applicable law or equity. The enumeration of any
rights and remedies in this Agreement or any Loan Document is not intended to be
exhaustive, and all rights and remedies of the Lender described in this
Agreement and the Loan Documents are cumulative and are not alternative to or
exclusive of any other rights or remedies which the Lender otherwise may have.
The partial or complete exercise of any right or remedy shall not preclude any
other further exercise of such or any other right or remedy.

 

13. Power of Attorney. To enable Lender to enforce its rights under this
Agreement, the Creditor hereby irrevocably appoints the Lender, as its agent and
attorney-in-fact to make and present for or on behalf of such Creditor such
proof of claim or claims against the Company for or on account of the
Subordinated Debt and/or amounts due under the Subordinated Note as the Lender
may deem expedient and proper; to vote such claims in any such proceedings; to
receive and collect any and all dividends or other payments, deliveries,
issuances or disbursements made thereon in whatever form the same may be paid,
delivered or issued, and to apply same on account of the Obligations. The
Creditor agrees to and does hereby assign all such claims to the Lender and
further agrees to execute such instruments as may be required by the Lender to
enable the Lender to enforce any and all such claims and collect any and all
dividends or other payments or disbursements that may be made on account of the
Subordinated Note, and/or Subordinated Debt.

 

14. Waiver.

 

(a) No course of action or dealing, renewal, waiver, release or extension of any
provision of any Loan Document or this Agreement, or single or partial exercise
of any such provision, or delay, failure or omission on the Lender’s part in
enforcing any such provision shall affect the liability of Creditor or the
Company or operate as a waiver of such provision or preclude any other or
further exercise of such provision. No waiver by the Lender of any one or more
defaults by any other party in the performance of any of the provisions of any
Loan Document or this Agreement shall operate or be construed as a waiver of any
future default, whether of a like or different nature, and each such waiver
shall be limited solely to the express terms and provisions of such waiver.

 

(b) Notwithstanding any other provision of any Loan Document or this Agreement
or any other document executed in connection with any of the foregoing or
evidencing or with respect to any Subordinated Debt, by completing the Closing
and/or making of Advances and/or funding the Loans, Lender does not waive any
breach of any representation or warranty under any Loan Document or this
Agreement, and all of the Lender’s claims and rights resulting therefrom are
specifically reserved.

 

(c) The Creditor hereby waives and agrees not to assert against the Lender any
rights which a guarantor or surety could exercise (provided that the Creditor
has not assumed and is not hereby assuming the status of guarantor or surety
with respect to the Obligations), and nothing in this Agreement shall constitute
or be construed as making the Lender a guarantor or surety.

 

(d) The Creditor waives any and all claims against the Lender for the failure of
the Lender or any other person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other treatment of all or any
part of the Lender Collateral, or based upon any other

 

9



--------------------------------------------------------------------------------

action taken or omitted to be taken with respect to the Obligations or Lender
Collateral by the Lender. The Creditor agrees that the Lender have no duties of
any nature whatsoever to the Creditor, whether express or implied, by virtue of
this Agreement operation of law or otherwise.

 

(e) The Creditor hereby irrevocably waives and agrees not to assert any right of
setoff, recoupment, counterclaim, defense, demand, presentment, protest and/or
deduction under contract, at law or in equity or otherwise which may now exist
or may hereafter arise as a result of the existence of the Subordinated Note,
and/or Subordinated Debt or any other indebtedness, obligations, loans, advances
or accounts payable, covenants and duties of any kind or nature, now or
hereafter owing by the Company or its Affiliates or its or their successors or
assigns to the Creditor whether direct or indirect, absolute or contingent,
secured or unsecured or due or to become due, and all defenses with respect to
any and all instruments and all notices and demands of any description, and the
pleading of any statute of limitations as a defense to any demand. The Creditor
waives any rights it may have under applicable law or assert the doctrine of
marshalling or otherwise to require the Lender to marshal any property of the
Company for the benefit of the Creditor.

 

15. Entire Agreement. This Agreement constitutes the entire agreement between
the Creditor, the Company and the Lender with respect to the subject matter
hereof and thereof, and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made with respect
to the subject matter hereof shall have no force and effect unless in writing
signed by the parties hereto. Each party hereto acknowledges that it has been
advised by counsel in connection with the negotiation and execution of this
Agreement and is not relying upon oral representations or statements
inconsistent with the terms and provisions hereof.

 

16. Amendment. No provision of this Agreement may be changed, modified, amended,
restated, waived, supplemented, discharged, canceled or terminated orally or by
any course of dealing or in any other manner other than by a written agreement
signed by the Creditor, the Lender and the Company. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.

 

17. Notices. Any notice or request under this Agreement shall be given to any
party hereto at such party’s address set forth beneath its signature on the
signature page hereto, or at such other address as such party may hereafter
specify in a notice given in the manner required under this Section 17. Any such
notice or request shall be given only by, and shall be deemed to have been
received upon (each, a “Receipt”): (a) registered or certified mail, return
receipt requested, on the date on which such received as indicated in such
return receipt, (b) delivery by a nationally recognized overnight courier, one
(1) Business Day after deposit with such courier, or (c) facsimile or electronic
transmission, in each case upon telephone or further electronic communication
from the recipient acknowledging receipt (whether automatic or manual from
recipient), as applicable.

 

18. Governing Law; Jurisdiction; Construction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Maryland
without giving effect to its choice of law provisions. Any judicial proceeding
against the Creditor or the Company with respect to any Subordinated Debt and/or
the Subordinated Note, any of the Loan Documents or this Agreement may be
brought in any federal or state court of competent jurisdiction located in the
State of Maryland. By execution and delivery of this Agreement, the Creditor and
the Company each (a) accepts the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any judgment rendered thereby, (b)
waives personal service of process, (c) agrees that service of process upon it
may be

 

10



--------------------------------------------------------------------------------

made by certified or registered mail, return receipt requested, pursuant to
Section 17 hereof, and (d) waives any objection to jurisdiction and venue of any
action instituted hereunder and agrees not to assert any defense based on lack
of jurisdiction, venue, convenience or forum non conveniens. Nothing shall
affect the right of the Lender to serve process in any manner permitted by law
or shall limit the right of the Lender to bring proceedings against the Creditor
or Company in the courts of any other jurisdiction having jurisdiction. Any
judicial proceedings against the Lender, involving, directly or indirectly, the
Subordinated Debt and/or Subordinated Note, Loan Documents, or this Agreement
shall be brought only in a federal or state court located in the State of
Maryland. Each of the Creditor and the Company acknowledges that it participated
in the negotiation and drafting of this Agreement and that, accordingly, it
shall not move or petition a court construing this Agreement to construe it more
stringently against one party than against any other.

 

19. Severability; Captions; Counterparts; Facsimile Signature. If any provision
of this Agreement is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Agreement which shall be given effect so far as possible. The captions in
this Agreement are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Agreement. This Agreement may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts. Each
party to this Agreement agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.

 

20. Successors and Assigns; Participations; New Lenders. This Agreement (a)
shall inure to the benefit of, and may be enforced by, the Lender, Transferees,
Participants (to the extent expressly provided in the Loan Agreement) and all
future holders of the Notes, and any lender funding to or funding or financing
source for the Lender any of the Obligations or any of the Lender Collateral and
each of their respective successors and permitted assigns, and (b) shall be
binding upon and enforceable against the Creditor and the Company and the
Creditor’s and the Company’s permitted assigns and successors. The Creditor and
the Company shall not assign, delegate or transfer this Agreement or any of its
rights or obligations thereunder without the prior written consent of the
Lender. This Agreement shall be binding upon the Creditor and the Company and
their respective heirs, administrators, executors, successors and assigns.
Nothing contained in this Agreement or any other Loan Document shall be
construed as a delegation to the Lender or any Lender of the Company’s duty of
performance. EACH OF THE CREDITOR AND THE COMPANY ACKNOWLEDGES AND AGREES THAT
THE LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND REISSUE (WITHOUT
ANY SUBSTANTIVE CHANGES OTHER THAN THOSE RESULTING FROM SUCH DIVISION) THE
NOTES, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER
ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, ANY NOTE, THE
OBLIGATIONS, THE LENDER COLLATERAL AND/OR THE LOAN DOCUMENTS TO ONE OR MORE
OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS IN THE LOAN AGREEMENT.
The terms “Lender” in this Agreement includes Transferees and Participants and
successors and assigns, each of which shall have all rights and benefits of the
Lender hereunder. Each Transferee and Participant and lender to or funding or
financing source for the Lender (to the extent provided in the Loan Agreement)
shall have all of the rights and benefits with respect to the Obligations,
Notes, Lender Collateral, this Agreement and/or Loan Documents held by it as
fully as if the original holder thereof. Notwithstanding any other provision of
this Agreement or any Loan Document or any other document executed in connection
with any of the foregoing or evidencing or with respect to any Subordinated
Debt, the Lender may disclose to any Transferee or

 

11



--------------------------------------------------------------------------------

Participant all information, reports, financial statements, certificates and
documents obtained under any provision of this Agreement; provided, that
Transferees and Participants shall be subject to the confidentiality provisions
contained in the Loan Agreement that are applicable to Lender.

 

21. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

22. Survival; Termination. It is the express intention and agreement of the
parties hereto that all covenants, representations, warranties and waivers and
indemnities made by the Creditor and/or the Company herein shall survive the
execution, delivery and termination of this Agreement until all Obligations are
performed in full and indefeasibly paid in full in cash. This Agreement shall
continue in full force and effect until full performance and indefeasible
payment in full in cash of all Obligations and termination of the Loan
Documents. Notwithstanding any other provision of this Agreement or any Loan
Document or any other document executed in connection with any of the foregoing
or evidencing or with respect to any Subordinated Debt, no termination of this
Agreement shall affect the Lender’s rights or any of the Obligations existing as
of the effective date of such termination until the Obligations have been fully
performed and indefeasibly paid in cash in full.

 

23. Confidentiality and Publicity. Each of Creditor and the Company agree that
the Lender and each Lender reserves the right to review and approve all
materials that the Creditor or the Company or any of its Affiliates prepares
that contain the Lender’s name or describe or refer to this Agreement, any of
the terms hereof or thereof or any of the transactions contemplated hereby or
thereby. Creditor shall not, and shall not permit any of its Affiliates to, use
the Lender’s name (or the name of any of the Lender’s Affiliates) in connection
with any of its business operations. Nothing contained in this Agreement is
intended to permit or authorize any party hereto or any of their Affiliates to
contract on behalf of any other party hereto. Creditor agrees that Lender or any
Affiliate of Lender may disclose a general description of transactions arising
under this Agreement for advertising, marketing or other similar purposes.

 

24. Approvals and Duties. Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of the Lender with respect to any
matter that is subject of this Agreement or any Loan Document may be granted or
withheld by the Lender in its sole and absolute discretion. Other than the
Lender’s duty of reasonable care with respect to the Lender Collateral, the
Lender shall have no responsibility for or obligation or duty with respect to
any of the Lender Collateral or any matter or proceeding arising out of or
relating thereto, including, without limitation, any obligation or duty to
collect any sums due in respect thereof or to protect or preserve any rights
pertaining thereto.

 

[Remainder of Page Intentionally Left Blank]

 

 

12



--------------------------------------------------------------------------------

Signature Page to Subordination Agreement

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Subordination Agreement as of the date first written above.

 

LENDER: CAPITALSOURCE FINANCE LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

CapitalSource Finance LLC

4445 Willard Avenue, 12th Floor

Chevy Chase, MD 20815

Attention:

 

Healthcare Finance Group, Portfolio

   

Manager

Telephone: (301) 841-2796

FAX: (301) 841-2340

E-MAIL: dcole@capitalsource.com

 

COMPANY:

 

ACCESS WORLDWIDE COMMUNICATIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

FAX:

 

 

--------------------------------------------------------------------------------

E-MAIL:

 

 

--------------------------------------------------------------------------------

CREDITOR:

--------------------------------------------------------------------------------

Lee Edelstein

[Address]

Telephone:

 

 

--------------------------------------------------------------------------------

FAX:

 

 

--------------------------------------------------------------------------------

E-MAIL:

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A

 

Subordinated Note

 

See Attached